MEMORANDUM OPINION
                              No. 04-09-00539-CR and 04-09-00540-CR

                                       Dominique FRANKLIN,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2008-CR-6844A and 2008-CR-6843A
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 7, 2009

DISMISSED

           The trial court certifications in both of these appeals state that these cases are “plea-

bargain case[s], and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of

Appellate Procedure provides, “[t]he appeal must be dismissed if a certification that shows the

defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d).
                                                                    04-09-00539-CR; 04-09-00540-CR


       Appellant’s counsel filed written notices with this court that counsel reviewed the records

and, in either case, “can find no right of appeal for Appellant.” We construe these notices as an

indication that appellant will not seek to file amended trial court certifications showing that he

has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d
174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree

with appellant’s counsel that Rule 25.2(d) requires this court dismiss these appeals.

Accordingly, these appeals are dismissed.



                                                     PER CURIAM


DO NOT PUBLISH




                                               -2-